Case 3:20-cv-00096-DWD Document 56 Filed 02/23/21 Page 1 of 10 Page ID #351




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARRIAN DANIELS,                           )
                                           )
              Plaintiff,                   )
                                           )
vs.                                        )       Case No. 20-cv-96-DWD
                                           )
FRANK LAWRENCE,                            )
M. SIDDIQUI, and                           )
NURSE REVA,                                )
                                           )
              Defendants.                  )

                            MEMORANDUM AND ORDER

DUGAN, District Judge:

       Now before the Court is                                 Motion for Leave to Amend

Complaint (Doc. 29). Plaintiff is an inmate of the Illinois Department of Corrections



did not file a response to the Motion 1. Plaintiff brings this civil rights action pursuant to

42 U.S.C. § 1983. Plaintiff claims he was denied medical treatment for his hearing loss.

Following an initial screening of the Complaint (Doc. 6) pursuant to 28 U.S.C. § 1915A,

Plaintiff was allowed to proceed on the following claim:

       Count 1:      Eighth Amendment claim against Lawrence, Reva and
                     Siddiqui for deliberate indifference to a serious medical need
                     for failing to treat his deafness.

(Doc. 7). Pursuant to the Initial Scheduling and Discovery Order, Plaintiff had until

September 22, 2020 to file a motion for leave to amend the Complaint to include any


1 Local Rule 7.1 permits the Court, in its discretion, to consider Defendan
response to the Motion as an admi
                                               1
Case 3:20-cv-00096-DWD Document 56 Filed 02/23/21 Page 2 of 10 Page ID #352




additional claims or parties (Doc. 28). Plaintiff timely filed his Motion for Leave to File

Amended Complaint on July 15, 2020 (Doc. 29).

                                    Amended Complaint

       Federal Rule of Civil Procedure 15(a) provides that leave to amend should be

freely given when justice so requires. As Defendants have filed responsive pleadings in

this matter, Plaintiff must seek to amend his complaint pursuant to Fed. R. Civ. P. 15(a)(2),




under Rule 15(a)(2) is within the sound discretion of the Court. Pugh v. Tribune Co., 521

F.3d 686, 698 (7th Cir. 2008). The Amended Complaint is also subject to review under 28

U.S.C. § 1915A 2, therefore, the Court will screen the proposed Amended Complaint in

accordance with this statute while

       In his Amended Complaint, Plaintiff maintains his claims against the previously

identified defendants (Lawrence, Siddiqui, and Reva), and further asserts separate claims

against additional individuals, Lieutenant John Koch and ADA disability coordinator,

Dr. Skidmore. The factual allegations offered in support of these claims are substantially

the same as those Plaintiff set forth in the original Complaint (Doc. 6; Doc. 7). Plaintiff

still alleges that he was denied adequate and timely medical care for his hearing loss.

Plaintiff also details events that have occurred following the filing of his original




2Pursuant to Section 1915A, any portion of the Amended Complaint that is legally frivolous or
malicious, fails to state a claim for relief, or requests money damages from an immune defendant
must be dismissed. 28 U.S.C. § 1915A(b).
                                               2
Case 3:20-cv-00096-DWD Document 56 Filed 02/23/21 Page 3 of 10 Page ID #353




Complaint. Specifically, Plaintiff states that he sent at least three letters to Dr. Skidmore

requesting ADA disability accommodations and testing for his hearing loss, all of which

were ignored. Dr. Skidmore further failed to finalize a treatment plan for Plaintiff after

Plaintiff failed his hearing test in February 2020. Without a treatment plan, Plaintiff was

unable to see an audiologist, was denied ADA disability accommodations, and prison

staff was not notified of

       As a result of prison staff being unaw                         afness, in April 2020,



insubordination. Plaintiff claims that he told Koch that he was deaf and unable to hear

his instructions to abide by them; however, Koch still sprayed him with mace, and then



following the extraction, Plaintiff states that he was stripped of his property (specifically,

soap, toothpaste, shoes, bed, clothes, and legal property).        Following this incident,

Plaintiff was also issued a disciplinary report for insubordination, and served three

months in segregation.

       Consistent with the characterizations in the Amended Complaint, the Court

designates the following claims in this pro se action:

       Count 1:      Eighth Amendment claim against Lawrence, Reva, Siddiqui,
                     Skidmore, and Koch for deliberate indifference to a serious
                     medical need for failing to treat his deafness.

       Count 2:      Eighth Amendment claim against Koch for excessive force
                     and mistreatment related to Koch spraying Plaintiff with
                     mace in April 2020.

       Count 3:      Eighth and Fourteenth Amendment claims against Koch

                                              3
Case 3:20-cv-00096-DWD Document 56 Filed 02/23/21 Page 4 of 10 Page ID #354




                         for filing a disciplinary report for insubordination in April
                         2020, and the resulting conditions
                         in segregation.

          Count 4:       Claim of lost personal prop
                         extraction in April 2020.

          Any other claim that is mentioned in the Amended Complaint, but not addressed

herein is considered dismissed without prejudice as inadequately pled under Twombly. 3

                                             Discussion

          The Seventh Circuit maintains a liberal attitude toward the amendment of

pleadings "so that cases may be decided on the merits and not on the basis of

technicalities." Stern v. U.S. Gypsum, Inc., 547 F.2d 1329, 1334 (7th Cir. 1977). The Circuit

recognizes that "the complaint merely serves to put the defendant on notice and is to be

freely amended or constructively amended as the case develops, as long as amendments

do not unfairly surprise or prejudice the defendant." Toth v. USX Corp., 883 F.2d 1297,

1298 (7th Cir. 1989). Leave to amend may be denied for several reasons, including undue

delay, bad faith, dilatory motive, undue prejudice to the opposing party, and the futility

of the amendment.                                                                          , 377 F.3d

682, 697 (7th Cir. 2004); Guise v. BWM Mort., LLC, 377 F.3d 795, 801 (7th Cir. 2004).




against Lawrence, Reva, Siddiqui, Skidmore, and Koch. For these



3See   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon
                                                        nough facts to state a claim to relief that is


                                                   4
Case 3:20-cv-00096-DWD Document 56 Filed 02/23/21 Page 5 of 10 Page ID #355




Motion to Amend is GRANTED. Plaintiff shall now proceed on the Amended Count 1

and Count 2, which survive screening. Counts 3 and 4 will be dismissed without

prejudice for failing to state viable claims.

       Amended Count 1 survives screening, just as Count 1 did in the original merit

review order (Doc. 7). Although Plaintiff does not allege that Koch is a medical provider,

prison officers can still be deliberately indiffer

intentionally delay or deny access to care or if they interfere with prescribed treatment,

or when they know of a serious medical condition but still put the inmate at a serious risk

of being harmed. See Board v. Farnham, 394 F.3d 469, 485 (7th Cir. 2005) (guards could be

held liable for deliberate indifference to inmate

inhaler when it was known he suffered from asthma); Walker v. Benjamin, 293 F.3d 1030,

1040 (7th Cir. 2020) (deliberate indifference extends to guards who intentionally delay or

deny access to medical care or who intentionally interfere with a prisoner's prescribed

treatment). Plaintiff has therefore alleged a plausible claim for deliberate indifference

against Lawrence, Reva, Siddiqui, Skidmore, and Koch.

       Count 2 also survives screening. A prison official inflicts cruel and unusual

punishment on an inmate, in violation of the Eighth Amendment, when the official

intentionally uses excessive force against an inmate without penological justification. See

Wilkins v. Gaddy, 559 U.S. 34, 34 (2010); Hudson v. McMillian, 503 U.S. 1 (1992). In order to

prevail on an excessive force claim, an inmate must demonstrate that the force used by

the defendant was not applied in a good-faith effort to maintain or restore discipline, but,

rather, was applied maliciously and sadistically to cause harm. See Hudson, 503 U.S. at 7.

                                                5
Case 3:20-cv-00096-DWD Document 56 Filed 02/23/21 Page 6 of 10 Page ID #356




Plaintiff alleges that Koch sprayed mace in his face, eyes, and ears after Plaintiff expressly

told him that he was deaf and

further exaggerated his existing hearing loss. Plaintiff has therefore adequately stated a

claim for excessive force and Count 2 will proceed against Koch.



to the April 2020 disciplinary report is barred under Heck v. Humphrey, 512 U.S. 477 (1994),

which provides that a prisoner cannot maintain a civil rights suit if a judgment in his

favor would necessarily imply that his conviction was invalid. Heck, 512 U.S. at 487; see

also Moore v. Mahone                                         Heck forbids a prisoner in his civil

rights case to challenge a finding in his criminal or prison-discipline case that was



conviction must first be invalidated or overturned. Edwards v. Balisok, 520 U.S. 641, 643

(1997).

          Here, Plaintiff directly attacks the validity of his disciplinary conviction by arguing

that he cannot be punished for his disability. However, Plaintiff has not sought to

invalidate or overturn this disciplinary report.          Instead, the final summary report



before the disciplinary committee to present any defense on his behalf. Therefore, if

Plaintiff prevails on his denial of due process claim as currently presented it will

                                                     y report that Plaintiff was insubordinate.

                                                            Heck.



                                                 6
Case 3:20-cv-00096-DWD Document 56 Filed 02/23/21 Page 7 of 10 Page ID #357




                                                    m related to his time in segregation

(served pursuant to the disciplinary conviction) is deficient. The Eighth Amendment

requires prison officials to house inmates under humane conditions and to provide them

with adequate food and water, among other basic needs. Farmer v. Brennan, 511 U.S. 825,

832 (1994). However, Plaintiff does not provide any specific factual allegations related to

the allegedly deficient conditions. Nor does Plaintiff offer any details to conclude that

defendants knew about these conditions and the risk they posed to Plaintiff in

segregation. Plaintiff has therefore failed to adequately support this claim, see Ashcroft v.

Iqbal                                                 of the elements of a cause of action,



DISMISSED, without prejudice.

        Count 4 will also be dismissed. Plaintiff alleges that his property was improperly

taken after he was removed from his cell by Koch in April 2020.           Illinois state law



property. Stewart v. McGinnis, 5 F.3d 1031, 1035-36 (7th Cir. 1993) (inmate had adequate

post-deprivation remedy through the Illinois Court of Claims for lost and destroyed

materials, including legal papers, confiscated during shakedown). Plaintiff is therefore

required to pursue his claims for lost or damaged property in the Illinois Court of Claims.

Hudson v. Palmer, 468 U.S. 517, 530-36 (1984) (availability of damages remedy in state

claims court is an adequate, post-deprivation remedy).           Accordingly, Count 4 is

DISMISSED without prejudice.



                                             7
Case 3:20-cv-00096-DWD Document 56 Filed 02/23/21 Page 8 of 10 Page ID #358




                                 Other Pending Motions

       The following motions are also pending before the Court:

                         Amended Motion for Protective Order and Injunctive Relief
              (Doc. 26) filed on April 28, 2020;

                                                     Motion for Summary Judgment (Doc.
              36) filed on August 24, 2020;

                        Motion for Temporary Restraining Order and Preliminary
              Injunction (Doc. 39) filed on August 26, 2020;

                                    Motion for Summary Judgment (Doc. 45) filed on
              September 23, 2020; and

                        Motion for Status (Doc. 54) filed on December 1, 2020.

       The Court has reviewed the above Motions and all responses and replies.

                                          oc. 26; Doc. 39) remain under advisement.

                                                      ry judgment (Doc. 36; Doc. 45) on the

                                                                       DENIED, as moot.

                                                  ded Complaint, the motions are no longer

directed at the operative complaint in this matter and must be denied. However, the

denials will be without prejudice to Defendants re-filing the motions on or before the

newly imposed summary judgment deadline, as will be set forth below.

                               atus (Doc. 54) will be GRANTED

continue consistent with the disposition and details set forth in this Order.

                                       Disposition

       Pursuant to Rule 15, and after review of the proposed Amended Complaint

pursuant to 28 U.S.C. § 1915A, the Court GRANTS

                                              8
Case 3:20-cv-00096-DWD Document 56 Filed 02/23/21 Page 9 of 10 Page ID #359




Complaint (Doc. 29). The Clerk is DIRECTED to file the Amended Complaint submitted

to the Court on July 15, 2020, and to add Lieutenant John Koch and Dr. Skidmore to the

docket as defendants.    Counts 1 and 2 of the Amended Complaint survive initial

screening. Counts 3 and 4 of the Amended Complaint are hereby DISMISSED without

prejudice. The parties shall use these designations in all future pleadings and orders,

unless otherwise directed by the Court.

      The Clerk of Court shall further prepare for Defendants Koch and Skidmore: (1)

Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form

6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy

of the Amended Complaint, the original Merit Review Order (Doc. 7), and this

                                                place of employment as identified by

Plaintiff. Defendants are ORDERED to timely file an appropriate responsive pleading

to this Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. §

1997e(g). Pursuant to Administrative Order No. 244, Defendants should respond to the

issues stated in the original Merit Review Order (Doc. 7) and in this Merit Review

Order. Defendants are ADVISED that the Court does not accept piecemeal answers.

      Defendants are ORDERED to file a Motion for Summary Judgment on the issue

of Exhaustion of Administrative Remedies, if at all, within sixty (60) days of answering

the Amended Complaint. If Defendants decide prior to this date that they will not

pursue an affirmative defense on this issue, they shall promptly file a motion to

withdraw the affirmative defense.



                                           9
Case 3:20-cv-00096-DWD Document 56 Filed 02/23/21 Page 10 of 10 Page ID #360




      Further, the Motions for Summary Judgment filed by Defendants Lawrence and

Reva (Doc. 36) and Defendant Siddiqui (Doc. 45) are DENIED as moot, without prejudice

to Defendants refiling the motions on or before the newly imposed summary judgment

                                               GRANTED.

      SO ORDERED.

      Dated: February 23, 2021



                                              ______________________________
                                              DAVID W. DUGAN
                                              United States District Judge




                                         10
